El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
En 16 de agosto, 1913, el demandante Ortiz Perichi enta-bló una demanda en la Corte Municipal de San Germán contra José Antonio Pimentel y Santiago y otros, solicitando la venta y partición de cierta casa. En 18 de noviembre del mismo año, la Corte Municipal de San Germán dictó senten-cia a favor del demandante.
*484El día Io. de diciembre. 1913, el demandante solicitó de la corte mnnicipal la ejecución de la sentencia en vista de qne no se había interpuesto apelación contra dicba sentencia no obstante haber sido notificado el demandante de dicha apelación. En la misma fecha la corte proveyó qne siendo firme la sentencia se librara por el secretario mandamiento al márshal para qne ejecutara dicha sentencia.
El mismo día Io. de diciembre, pero después del anterior provisto, el secretario de la corte recibió un escrito por correo del abogado del demandado José Pimentel apelando de la sentencia dictada en 18 de noviembre anterior cuyo escrito radicó el secretario. De conformidad con la orden de la corte el día 13 de noviembre, 1914, vendió el márshal en pu-blica subasta la finca en cuestión al ejecutar la sentencia. En 26 de enero, 1914, el abogado del demandado radicó en la corte municipal una moción solicitando que se dictara una orden declarando que la apelación había sido debidamente formalizada, dictándose además cualquiera otra orden que pudiera proteger los derechos del demandado. En 25 de febrero, 1914, la corte municipal declaró sin lugar la anterior moción, y en 2 de marzo 1914, dicho demandado inter-puso apelación a la Corte de Distrito de Mayagüez de la orden de febrero 25, 1914. El día 20 de marzo, 1914, el peticiona-rio y demandante por medio de su abogado presentó una mo-ción a la Corte de Distrito de Mayagüez solicitando que la referida corte se declarara sin jurisdicción para resolver la apelación interpuesta por el demandado contra la resolu-ción de la Corte Municipal de San Germán de 25 de febrero, 1914. En 13 de abril, 1914, el Juez de Distrito de Mayagüez proveyendo a la moción presentada por el demandante, peti-cionario ante este tribunal, declaró sin lugar la moción del •referido demandante y peticionario por entender dicho juez que la apelación había sido formalizada desde la fecha en que el demandado depositó en el correo de Mayagüez su escrito dirigido al secretario de la Corte Municipal de San Germán y al abogado del demandante, en el que interponía apelación *485dicho demandado, por residir el ahogado del apelante, José Sabater, en nn lngar distinto de donde reside el abogado del demandante y del secretario de la referida corte municipal.
Proveyendo a dicha solicitud este tribunal expidió un man-damiento de certiorari habiendo sido debidamente remitidos los autos a esta corte. Aparece de los mismos que en 25 de noviembre el .Sr. José Sabater, abogado del demandado, escri-bió dos escritos de apelación, uno dirigido al secretario de la Corte Municipal de San Germán y otro al abogado del de-mandante los cuales depositó en el correo el mismo día. Am-bas cartas fueron certificadas. El abogado del demandante y peticionario recibió su notificación oportunamente pero el escrito dirigido al secretario no llegó hasta el día 1 de diciem-bre, 1913. Habiendo sido dictada la sentencia de la corte municipal en 18 de noviembre, 1913, es un hecho admitido que el día 1 de diciembre, 1913, ya había vencido el término de diez días que la ley concede.
El. peticionario impugna la jurisdicción de la Corte de Distrito de Mayagüez siendo dos las cuestiones que se pre-sentan a nuestra consideración. La primera es si se ha inter-puesto debidamente apelación contra una sentencia de la corte municipal por el hecho de depositarse en el correo un escrito de apelación dentro del término de diez días concedido por la ley La segunda es si la Corte de Distrito de Mayagüez pudo haber considerado debidamente la resolución de esta cuestión en vista de que la apelación pendiente ante dicha corte parece haber sido interpuesta solamente contra la orden dictada en 25 de febrero, 1914.
Las apelaciones contra las sentencias de las cortes- muni-cipales en casos- civiles están reguladas por la ley de marzo. 11, 1908, sección Ia., leyes de 1908, página 168 del texto inglés y 124 del español. La versión inglesa dice: “He (the appellant) shall make the appeal by serving a written notice of appeal upon the secretary of the municipal court within ten *486days from the entry of judgment and by. delivering a similar notice within the same term to the opposite party or his attorney,” y la copia española expresa: “Formalizará la apelación notificándola por escrito al secretario de la corte municipal dentro de los diez días de dictada la sentencia y entregando igual notificación, dentro del mismo término, a la parte con-traria o a su abogado.” No existe en las leyes ninguna auto-rización específica para prorrogar el término de las apela-ciones interpuestas contra sentencias dictadas por las cortes municipales El único fundamento es al parecer el del artí-culo 321 del Código de Enjuiciamiento Civil, el cual es como sigue.
“Artículo 321. — La remisión por correo podrá tener lugar, cuando la persona encargada de hacer la notificación o remitir los documen-tos a aquella a quien fueren dirigidos residieren o tuvieren sus oficinas en distintos puntos, entre los cuales hubiere un servicio regular de comunicaciones por correo.”
Este artículo está comprendido en el Capítulo Y del Título XIII, del Código de Enjuiciamiento Civil titulado “De la entrega de documentos, modificaciones y comparecencias.” El artículo 320 prescribe que “la diligencia de una notifica-ción o entrega de documentos deberá hacerse personalmente a la parte o a su abogado según proceda, o podrá diligen-ciarse como sigue.” Luego vienen dos párrafos en el pri-mero de los cuales se determina la forma en que deberá ha-cerse la entrega de documentos a un abogado, y en el segundo se hace referencia a esa misma notificación o entrega cuando ha de hacerse a la misma parte a diferencia de su abogado. .Creemos que la diligencia de notificación o entrega de que habla el artículo 321 comprende solamente las notificaciones que han de hacerse a las partes o a sus abogados y no aquellas que se hacen o presentan al secretario de la corte. Enten-demos que el artículo 322 también indica que al decirse en *487él las “personas” qne residen en distintos pnntos se refiere a las partes o a sns abogados.
Si se tratara de nna apelación interpuesta en la corte de distrito para ante el Tribunal Supremo no surgiría duda alguna pues el artículo 296 del Código de Enjuiciamiento Civil determina claramente que “una apelación se inter-pone entregando al secretario de la corto en qne fué dictada o registrada la sentencia o providencia apelada, un escrito manifestando que se apela de ella * * La presen-tación de un documento al secretario de una corte deberá ha-cerse siempre dentro del término fijado por el estatuto a menos que la ley específicamente permita que se baga de otro modo y al parecer basta la fecba el estatuto de ningún Estado permite que por el mero becbo de depositarse un docu-mento en el correo ba de considerarse que se ba becbo su entrega al secretario. Un caso concreto en el cual se sostiene una teoría contraria es el de Brooks v. Nevada Nickel Syndicate, 24 Nevada, 264, 52 Pac., 575, al cual se bace referencia en el tomo 2 de Cyc., pág. 873, nota 67.
Que por el mero depósito en el correo no queda el deman-dado comprendido dentro del término concedido para inter-poner una apelación fué una cuestión que ya resolvió este Tribunal en el caso de Sociedad Agrícola de Gurado v. El Registrador de la Propiedad, 18 D. P. R., 818. Y en el caso de Patxot v. Nadal, 19 D. P. R., 354, este tribunal resolvió que el término de veinte días concedido al apelante dentro del cual debía presentar su demanda enmendada babía de computarse desde el día siguiente a aquel en que se dictó la orden concediendo diebo término, debiendo considerarse que la referida demanda se presentó el día en que fué reci-bida por el secretario y no aquel en que fué depositada en el correo.
Probablemente se originó alguna confusión por el becbo de expresar la ley de marzo 11, 1908, en su texto inglés que el apelante formalizará la apelación “serving * * por escrito al secretario de la corte municipal. Pero en vista *488de la practica -uniforme de las cortes al considerar que un documento se ha presentado solamente cuando se entrega al secretario y no constando expresamente la intención de la legislatura de prorrogar el término para apelar, debemos llegar a la conclusión que la palabra “serve” contenida en la ley de 1908 no era distinta en su uso a la palabra “deliver” o “file.” Notificar al secretario es entregar al secretario, y el término para la notificación está limitado a diez días. Este principio está confirmado en la versión castellana de la ley a la cual ya se ha hecho referencia.
Existen además otras consideraciones generales. El secre-tario es un funcionario de la corte. Se supone al menos que los abogados de una corte de récord están ante ella mientras se encuentra en sesión y un abogado que postula ante la corte no puede obtener ventaja sobre otro abogado por el hecho de vivir en otro distrito judicial; y en las cortes municipales este mismo principio debe aplicarse a las partes.
Con respecto a la segunda cuestión tenemos grandes du-das respecto a si el punto referente a la notificación por correo fué promovido debidamente en este caso. El apelante inter-puso apelación contra la sentencia de 18 de noviembre, 1913. Nada se hizo al parecer para enviar los autos1 a la Corte de Distrito de Mayagüez dentro de los veinte días concedidos por la ley de marzo 11, 1908. Esa apelación jamás llegó a la corte de distrito según parece hasta que fueron remitidos los autos con motivo de la apelación interpuesta contra la resolución de febrero 25, 1914. Algo debió haberse hecho directamente para traer la apelación interpuesta ante la corte de distrito. Si bien esta cuestión es dudosa, no habiendo sido promovida por las partes preferimos fundar nuestra opinión enteramente en el punto referente a que la corte de distrito no adquirió jurisdicción por no haber presentado el apelante el escrito de apelación al secretario de la corte municipal dentro de los diez días, contados desde la fecha de la sentencia. Por tanto, la resolución de la Corte de Distrito de Mayagüez de abril 13, 1914, por la cual se declara dicha *489corte con jurisdicción para conocer de la apelación debe anu-larse y devolverse el caso para ulteriores procedimientos que no sean incompatibles con esta opinión.'

Con lugar la solicitud y emulada la orden de abril 13, 1914.

Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
Los Jueces Sres. Presidente Hernández y Asociado Hutch-ison no intervinieron en la resolución de este caso.